62 N.Y.2d 711 (1984)
In the Matter of Michael Simmons, Appellant,
v.
Harold Herkommer, as Executive Director of the New York City Employees' Retirement System, et al., Respondents.
Court of Appeals of the State of New York.
Decided May 3, 1984.
Richard A. Dienst and Peter A. Schwartz for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Stephen J. McGrath of counsel), for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*712MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The presumption created by section 207-k of the General Municipal Law is rebuttable (Matter of Uniformed Fire-fighters Assn. v Beekman, 52 N.Y.2d 463, 472-473). The expert opinion of the Medical Board constituted competent evidence sufficient to rebut the presumption (Matter of Ferrigno v Board of Trustees of Police Pension Fund, 48 N.Y.2d 788) and it was for the Board of Trustees to determine whether that opinion or the one offered by the petitioner's expert was to be credited.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.